Citation Nr: 0525321	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied entitlement to service 
connection for hepatitis C and cirrhosis.  The veteran filed 
a Notice of Disagreement only with respect to the hepatitis C 
claim, noting that he did not claim disability for cirrhosis.  
The RO, in February 2003, issued a Statement of the Case with 
respect to the claim of entitlement to service connection for 
hepatitis C, and the veteran filed his Substantive Appeal 
with respect to this issue in March 2003.

In his March 2003 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local VA regional office.  In July 2005, the veteran 
indicated that he would like to have a videoconference 
hearing in August 2005.  The same day, the RO sent the 
veteran a letter scheduling the hearing for August 11, 2005.  
The veteran failed to report for the hearing as scheduled.  
Since that time, the veteran has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the veteran's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2003).


FINDINGS OF FACT

The veteran's hepatitis C is not related to the veteran's 
service or any incidence of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in July 2001, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  And the veteran was invited to 
send information describing additional evidence relevant to 
his claim or the evidence itself to VA.

By way of an August 2002 rating decision, a February 2003 
Statement of the Case, and a February 2005 Supplemental 
Statement of the Case, the RO advised the veteran of the 
basic law and regulations governing his claim, and the basis 
for the denial of the his claim.  These documents, as well as 
additional RO letters, also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, post-service medical evidence, a VA examination 
report and addendum, and statements submitted by the veteran 
in support of his claim.  In this case, the Board finds that 
VA undertook reasonable development with respect to the 
veteran's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran has been diagnosed with hepatitis 
C.  Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
condition is related to his military service or had its onset 
during his period of active duty.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Here, the veteran's service medical records indicate that the 
veteran was diagnosed with infectious hepatitis with jaundice 
in April 1955, while in the service.  It was noted at the 
time that the veteran had drunk water from a questionable 
source at the Naval station.  He was hospitalized for his 
condition for nearly a month and was noted to have recovered 
without any residuals.  Upon discharge, the only disability 
noted was a scar and defective color perception.  No 
disability related to hepatitis was indicated.

After service, there is no indication of any problems with 
hepatitis until 1995, when he was diagnosed with hepatitis C.  
Post-service records also note that the veteran has cirrhosis 
and a long history of alcohol abuse.  

In April 2002, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that he 
reviewed the veteran's claims file.  The examiner noted the 
veteran's medical history and also noted that the veteran 
reported being given an injection upon service entry and that 
this was done with the same needle that was used on the man 
in line in front of him. The veteran also reported that he 
engaged in promiscuous sexual activity in service, although 
he reported no such activity with any prostitutes or known 
hepatitis carriers.  The veteran reported no blood 
transfusions, no tattoos, no body piercing, no organ 
transplants, hemodialysis, intravenous or intranasal drug or 
cocaine use, and no occupational or other percutaneous blood 
exposure.  The examiner also noted the veteran's history of 
alcohol abuse, primarily form the early 1950s to 
approximately 1984. After examining the veteran, the examiner 
diagnosed the veteran with chronic hepatitis C.  On the 
question of nexus, the examiner stated "I think it is 
unlikely that the episode of hepatitis that he had while in 
the service with jaundice and malaise related to drinking 
water from unclear source was hepatitis C.  This is most 
likely Hepatitis A."  The examiner noted that the veteran 
had relayed potential risk factors for hepatitis C, including 
promiscuous sexual activity and the possibility of having 
needles re-used while getting immunizations during his 
induction physical, but the examiner did not link these 
factors to the veteran's present condition.

Upon request by the RO, the examiner submitted an addendum to 
his report, dated in May 2005.  In this addendum, the 
examiner declined to link the veteran's current hepatitis C 
to his time in the service.  And the examiner confirmed that 
the hepatitis found in service was hepatitis A, a separate 
condition from the veteran's current disability.

Based on the foregoing, the Board finds that the evidence is 
against service connection for hepatitis C.  While the 
medical evidence does indicate that the veteran suffered from 
hepatitis A in service, there is no indication that the 
veteran had hepatitis C in service.  This finding was 
confirmed by the April 2002 VA examiner.  Service connection 
is therefore not warranted for hepatitis C.  

In this regard, the Board notes that, although the veteran 
may sincerely believe that his condition may be the a result 
of his time in service, as a lay person, the veteran is not 
by law competent to offer such a diagnosis or suggest a 
possible medical etiology for his condition; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the medical evidence is against a finding that 
the veteran's hepatitis C is related to his military service.  
And, without medical evidence linking his condition with 
active duty service, there is no basis upon which to 
establish service connection.  


ORDER

Service connection for hepatitis C is denied.  




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


